FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THELMA ARCIRIA ACEVEDO                           No. 09-72367
RAMIREZ,
                                                 Agency No. A070-805-909
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Thelma Arciria Acevedo Ramirez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for special rule cancellation of removal under the Nicaraguan

Adjustment and Central American Relief Act (“NACARA”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s determination that Acevedo

Ramirez is not eligible for NACARA relief. See Ixcot v. Holder, 646 F.3d 1202,

1213-14 (9th Cir. 2011).

      To the extent Acevedo Ramirez contends the BIA’s factual findings are

erroneous and that the BIA failed to properly consider the evidence, these

contentions do not amount to colorable constitutional claims. See Martinez-Rosas

v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion

challenges recast as alleged due process violations do not constitute colorable

constitutional claims that would invoke our jurisdiction.”).

      Acevedo Ramirez also contends that the IJ violated her due process rights

because he was biased and prejudged her case. This contention was not raised to

the BIA and is therefore unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (this court lacks jurisdiction to review contentions not raised before

the agency).

      In light of our disposition, we need not reach Acevedo Ramirez’s remaining

contentions.


                                           2                                    09-72367
      Federal regulations require that “any grant of voluntary departure shall

terminate automatically upon the filing of the petition or other judicial challenge

and the alternate order of removal . . . shall immediately take effect.” 8 C.F.R.

§ 1240.26(i); see Garfias-Rodriguez v. Holder, No. 09-72603, 2012 WL 5077137,

at * 16-20 (9th Cir. Oct. 19, 2012) (en banc). The stay granted by this court on

October 27, 2009, is lifted; however, if she complies with the requirements of 8

C.F.R. § 1240.26(i), by departing within thirty days, Acevedo Ramirez shall not be

deemed to have departed under the order of removal.

      PETITION FOR REVIEW DISMISSED.




                                           3                                     09-72367